     Case 2:18-cv-11273-MCA-LDW Document 1153 Filed 01/28/21 Page 1 of 2 PageID: 29101


                                           LASSER HOCHMAN, L.L.C.
                                                      ATTORNEYS AT LAW
                                            75 EISENHOWER PARKWAY-SUITE No. 120                     OF COUNSEL
                                               ROSELAND, NEW JERSEY 07068-1694                    H. LEE SAROKIN
SHEPPARD A. GURYAN*                                    (973) 226-2700                             HELANE A. KIPNEES
RICHARD L. ZUCKER*
                                                    FACSIMILE   (973) 226-0844
RAND M. AGINS
                                                                                                  IRVING C. MARCUS
DAVID SILVER*
BRUCE H. SNYDER
                                                                                                    (1940-2011)
RICHARD C. STEWART#                                bsnyder@lasserhochman.com                      AARON LASSER
MARYJANE D. COWELL                                                                                   (1895-1970)
GREGORY P. KONZELMAN*                                                                             B. WILLIAM HOCH MAN
MICHAEL J. DONNELLY"
                                                                                                    (1933-1983)
DANIEL BIBERGAL
STACY L. LANDAU•

                                                     January 27, 2021                             *NJ AND NY BARS
                                                                                                  >NJ AND PA BARS
                                                                                                  #NJ, NY AND DC BARS




         Via E-Filing
         Honorable Leda Dunn Wettre, U.S.M.J.
         Martin Luther King Jr. Federal Building &
         Court House
         50 Walnut Street
         Newark, NJ 07102

         Re:       Occidental Chemical Corp. v. 21st Century Fox Am, Inc., et al
                   Civil Action No. 2:18-cv-11273

         Dear Judge Wettre:

                   This firm is local counsel for defendant Eden Wood Corporation ("Eden Wood") in the

         above-captioned matter. I write in order to request that the Court's files and records be corrected

         to reflect the current status of counsel representing Eden Wood.

                   1.     Geoffrey H. Coll, Esq., who entered an Appearance on behalf of Eden Wood on

         December 21, 2018, is no longer representing Eden Wood. His name should be removed from the

         list of counsel in this matter, and from any notice or service lists.

                   2.     The Court's docket sheet and records indicate that Eden Wood is represented by

         Joseph H. Blum, Esq. Mr. Blum entered an Appearance on September 11, 2018, on behalf of a

         group of defendants identified as the Small Parties Group who were listed on that pleading (Docket

         Entry 156). Eden Wood was not one of the defendants listed, and Mr. Blum does not represent it

         in this action. His name should not therefore appear as counsel for Eden Wood.
Case 2:18-cv-11273-MCA-LDW Document 1153 Filed 01/28/21 Page 2 of 2 PageID: 29102

  January 27, 2021
  Page 2




         We thank Your Honor for your attention to these matters. If there is anything further

  required, please advise.

                                                Respectfully yours,

                                             �}(��
                                                BRUCE H. SN4ER e,;r
  BHS:kk

  cc:    All Counsel of Record - Via e-filing
         Eden Wood Corp. - Via e-mail
                                                               SO ORDERED.
                                                        s/ Leda Dunn Wettre, U.S.M.J.
                                                               1/28/2021
                                                       Dated: ___________________


            ** The Clerk of Court is directed to make the requested corrections to the docket.
